Order filed May 30, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00089-CV
                                   ____________

 WALTER DAVIDSON AND WILLIAM MURRY, INDIVIDUALLY AND
   D/B/A ALL WORXS AND AMTEL COMMUNICATIONS, Appellants

                                         V.

      TEL WEST NETWORK SERVICES CORPORATION, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-61790

                                    ORDER

      The notice of appeal in this case was filed January 31, 2013. The clerk’s
record was filed April 17, 2013. To date, the filing fee of $175.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before June 14, 2013. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM